To a petition for rehearing,
Judge Bennett
delivered the following response of the court:
The counsel for the appellant think that the case of *564Nichols’ Administrator v. The L. & N. R. R. Co., decided by this court January 10, 1888, is in conflict with this case. This is a mistake. In that case the court said that as Nichols was walking on the company’s track without right, the engineer had the right to believe that he would look out for his own safety and leave the track in time to avoid a collision with the train, and when the engineer saw that Nichols did not leave the track, and was in danger of being struck by the engine, “he called to him to leave the track and blew the whistle for down brak^; but the car was then so near as to render it impossible to check its progress so as to save the life of the deceased.” We thought in that case that the facts of it justified the decision. We still so think.
It was not held in that case that it was the duty of the engineer, after discovering the peril of a trespasser upon the track, to use all the means at ’ his command to avert injuring him. It was not held that, if the engineer saw the peril of Nichols, and that his shouting to him did not arouse him to a sense of his danger, it was not his duty to put down the brakes and stop the train in time to avoid a collision, if he could. In the opinion in this case the doctrine was announced, that upon the conductor’s seeing that the shouting to Coleman to leave the track and the blowing of the alarm whistle failed to arouse him to a sense of his peril, it was his duty to put down the brakes, they being at hand, so as to stop the car, if he could, in time to avoid a collision, and not trust to arousing Coleman to a sense of his danger by again shouting, as that resource had failed to ac*565complisb. the purpose. This doctrine is in harmony with the Nichols case and is sound law, and is supported by the weight of authority.
The petition for a rehearing is overruled.